ORDER ON REHEARING Raucci, J. This cause having come for consideration on the Respondent’s objection to Claimant’s motion for rehearing and the Court being duly advised in the premises: Finds, that the Claimant is asking for a rehearing on a matter which is already moot. Claimant asks that this Court decide the “merits” of this case. However, in order for the Court to decide this case there is need for an actual controversy. (Royal Glove Insurance Company v. Aetna Insurance Company, 82 Ill. App. 3d 1003, 403 N.E.2d 680; Midwest Petroleum Marketer Association v. City of Chicago, 82 Ill. App. 3d 494, 402 N.E.2d 709.) Furthermore, a claim for declaratory relief, standing alone, does not keep an otherwise moot claim alive. (Simpson v. Miller, 93 F.D.R. 540.) A moot case can not support an entry of declaratory judgment with regard to future rights. (Berg v. City of Chicago, 97 Ill. App. 2d 410, 240 N.E.2d 344.) Declaratory judgment procedure is not intended to permit litigation of moot or hypothetical cases. Clyde Savings & Loan v. May Department Stores, 100 Ill. App. 3d 189, 426 N.E.2d 955. It is hereby ordered, that as this case has been decided, and the issue is moot, the motion for rehearing is denied.